          Case 1:20-cv-03078-EGS Document 13 Filed 12/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                            )
NATIONAL TREASURY EMPLOYEES )
UNION,                                      )
                                            )
                      Plaintiff,            )
                                            )
v.                                          ) Case No. 1:20-cv-03078-EGS
                                            )
DONALD J. TRUMP, in his official            )
Capacity as President of the United States, )
and MICHAEL J. RIGAS, in his official       )
capacity as Acting OPM Director,            )
                                            )
                      Defendants.           )
____________________________________)



                             JOINT MOTION TO EXTEND TIME
       The Parties respectfully move to extend the time for Defendants to respond to Plaintiff’s

complaint. Plaintiff completed service of the complaint and required documents on November 2,

2020, see ECF No. 7, making Defendants’ deadline to respond January 4, 2021.1 The Parties

respectfully request that the Court enlarge that deadline to January 15, 2021. Should Defendants

file a motion instead of a responsive pleading, the Parties propose that Plaintiff file an
opposition, if any, on or before February 19, 2021, and that Defendants file a reply, if any, on or

before March 5, 2021.

       Good cause supports the Parties’ request for this additional time. An extension is

necessary to account for the press of other work and the constraints surrounding the holidays.

Anticipated factual developments may also affect the subject of this litigation. Extending the

time for Plaintiff to respond to any motion will permit the Parties to assess whether there have




1
 January 1, 2021 is a holiday. January 2 and 3 are weekend days. See Fed. R. Civ. P.
6(a)(1)(C).
         Case 1:20-cv-03078-EGS Document 13 Filed 12/17/20 Page 2 of 2




been any such developments, what effects they might have, and what procedural course the

litigation might take in light of such developments.


       Dated: December 17, 2020                      Respectfully submitted,

 GREGORY O’DUDEN                                     JEFFREY BOSSERT CLARK
 General Counsel                                     Acting Assistant Attorney General

 JULIE M. WILSON                                     CHRISTOPHER R. HALL
 Deputy General Counsel                              Assistant Branch Director
                                                     Federal Programs Branch

 /s/ Allison C. Giles                                /s/ Michael F. Knapp
 ALLISON C. GILES                                    MICHAEL F. KNAPP (Cal. Bar No. 314104)
 Assistant Counsel                                   Trial Attorney
 NATIONAL TREASURY EMPLOYEES                         United States Department of Justice
 UNION                                               Civil Division, Federal Programs Branch
 800 K Street, N.W., Ste 1000                        1100 L Street NW
 Washington, DC 20001                                Washington, DC 20005
 Phone: (202) 572-5500                               Phone: (202) 514-2071
 Fax: (202) 572-5645                                 Fax: (202) 616-8470
 Email: allie.giles@nteu.org                         Email: michael.f.knapp@usdoj.gov

 Counsel for Plaintiffs                              Counsel for Defendants




                                                 2
